DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Argument
Applicant's arguments, filed 06/29/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10887751. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10887751 with obvious wording variations.
Instant Application
U.S. 10887751
1. A method, comprising: 
receiving, by a network repository function (NRF) device and from a network function device, locality and priority information concerning the network function device, wherein the locality and priority information indicates a particular priority order in which to communicate with the network function device for a location, indicated by the locality and priority information, as compared to other network function devices; 
parsing, by the NRF device, the locality and priority information to determine one or more localities and one or more respective priority order values associated with the network function device; and updating, by the NRF device, a data structure to indicate the one or more localities and the one or more respective priority order values for the network function device.
1. A method, comprising: 
receiving, by a network repository function (NRF) device, from a first network function device, first locality and priority information concerning the first network function device; 
receiving, by the NRF device, from a second network function device, second locality and priority information concerning the second network function device; 


updating, by the NRF device, a data structure based on the first locality and priority information and the second locality and priority information, wherein updating the data structure comprises: parsing the first locality and priority information to determine one or more localities and one or more respective priority order values associated with the first network function device; and updating the data structure to indicate the one or more localities and the one or more respective priority order values for the first network function device; receiving, by the NRF device, from a third network function device, a query concerning a locality; searching, by the NRF device, the data structure based on the query to identify network function device information associated with the locality; and sending, by the NRF device, to the third network function device, the network function device information.
6. The method of claim 1, wherein sending the network function device information to the third network function device causes the third network function device to initiate a communication session with the first network function device or the second network function device.


	For claims 2-20, the claims can be compared as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (U.S. 20210291982) in view of Wang et al. (U.S. 20220022228) and further in view of Delaney et al. (U.S. 10764442).
For claim 1, Tan et al disclose a method, comprising: 
receiving, by a network repository function (NRF) device and from a network function device, locality and task information concerning the network function device (at least [0057].  The UAVs may share information with their respective remote control devices communicatively coupled with the UAVs. A remote control device may share the information received from one or more UAVs with one or more other remote control devices. In other words, the UAVs may share information among them through the remote control devices. In some embodiments, the UAVs may share information through base stations of telecommunication networks, such as a 3G, 4G, or 5G cellular network, rather than through the remote control devices. The information shared by the UAVs may include at least one of a location, a flight speed, a flight height, a flight direction, an attitude, a task, a quality of signal, an identification, a type of UAV, or a time when a connection is first established with a remote control device.   Information relating to the task may include a type of the task, an execution status or progress of the task, an urgency level of the task, an importance level of the task.); 
parsing, by the NRF device, the locality and task information to determine one or more localities and one or more respective priority order values associated with the network function device (at least [0073]-[0075].   The processor 520 may determine (e.g., calculate) the priority levels and/or the safety zones of the UAVs based on the information relating to the UAVs received from the remote control devices 110, 120, and 130.); and 
updating, by the NRF device, a data structure to indicate the one or more localities and the one or more respective priority order values for the network function device (at least [0073]-[0075].   The transceiver 530 may transmit data of the calculated priority levels and/or the safety zones to the remote control devices 110, 120, and 130, which may further transmit data of the priority levels and/or the safety zones to corresponding UAVs.)  However, Tan et al. do not disclose receiving, by a network repository function (NRF) device and from a network function device, priority information, wherein the locality and priority information indicates a particular priority order in which to communicate with the network function device for a location, indicated by the locality and priority information, as compared to other network function devices.
In the same field of endeavor, Wang et al. disclose receiving, by a network repository function (NRF) device and from a network function device, priority information (at [0040].  A UE sends a sidelink resource request to its associated gNB-DU. For example, the sidelink resource request can be a sidelink UE Information message or a UE Assistance Information message. The sidelink resource request can include at least one of the following information: service type, destination identity, frequency of interest, service QoS information (e.g., including PC5 QoS index list, QFI, priority level, reliability level, latency, communication range, 5QI, and/or VQI list), communication type (e.g., including unicast, groupcast, broadcast, and/or unicast in group), group leader, group member, group information (e.g., including number of group members, identifier of each group member, unicast UE pair in group, and/or unicast UE list), cross-RAT interest indication, mapping relationship between (a) service type and/or destination identity and (b) Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tan et al. as taught by Wang et al. for purpose of enabling resource configuration for sidelink communications.
In the same field of endeavor, Delaney et al. disclose the locality and priority information indicates a particular priority order in which to communicate with the network function device for a location, indicated by the locality and priority information, as compared to other network function devices (at least abstract and col. 15, lines 21-36.  The processor identifies a plurality of physical locations participating in a conference call and identifies a plurality of devices participating in the conference call, wherein each device is located in one of the plurality of physical locations. The processor designates a primary device for each physical location, the primary device being a highest priority device at that physical location and mutes an audio device of each of the plurality of devices that is not designated a primary device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tan et al. as taught by Delaney et al. for purpose of designating a primary device based on location information and priority level.
For claim 3, the combination of Tan et al., Wang et al. and Delaney et al. disclose the method of claim 1.  Tan et al. disclose wherein the locality and priority information includes: information identifying a locality associated with the network function device, and information identifying a priority of the network function device for the locality (at least [0073]-[0075].   The processor 520 may determine (e.g., calculate) the priority levels and/or the safety zones of the UAVs based on the information relating to the UAVs received from the remote control devices 110, 120, and 130.)
For claim 4, the combination of Tan et al., Wang et al. and Delaney et al. disclose the method of claim 1.  Tan et al. disclose sending, based on updating the data structure, an acknowledgement message to the network function device (at least [0073]-[0075].   The transceiver 530 may transmit the data relating to the priority levels and/or the safety zones of the UAV (e.g., UAV 111) and the other UAVs (e.g., all of the other UAVs or only UAVs 112 and 113) to the pertinent remote control device (e.g., the first remote control device 110), which may further transmit the data to the particular UAV (e.g., UAV 111) and/or other related UAVs. In this manner, each UAV in the system 200 may receive data of the priority levels and/or safety zones relating to itself and the other UAVs included in the system 200 (e.g., all of the other UAVs or only the other UAVs located within a predetermined distance from the UAV).
For claim 5, the combination of Tan et al., Wang et al. and Delaney et al. disclose the method of claim 1.  Wang et al. disclose wherein the one or more respective priority order values associated with the network function device are associated with a priority order in which to attempt to initiate a communication session with the network function device (at [0040].  A UE sends a sidelink resource request to its associated gNB-DU. For example, the sidelink resource request can be a sidelink UE Information message or a UE Assistance Information message. The sidelink resource request can include at least one of the following information: service type, destination identity, frequency of interest, service QoS information (e.g., including PC5 QoS index list, QFI, priority level, reliability level, latency, communication range, 5QI, and/or VQI list), communication type (e.g., including unicast, groupcast, broadcast, and/or unicast in group), group leader, group member, group information (e.g., including number of group members, identifier of each group member, unicast UE pair in group, and/or unicast UE list), cross-RAT interest indication, mapping relationship between (a) service type and/or destination identity and (b) Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity.)
For claim 7, the combination of Tan et al., Wang et al. and Delaney et al. disclose the method of claim 1.  Tan et al. disclose receiving, from a different network function device, different locality and priority information concerning the different network function device; and wherein the one or more respective priority order values for the network function device includes information indicating a priority of the network function device compared to the different network function device for a particular locality (at least [0075].  The server 210 may function as a central processing hub configured to collect information relating to the UAVs in real time, process the information in real time, and sharing the processed information to the UAVs included in the system 200 in real time. In some embodiments, the server 210 may develop a collision avoidance measure for each of the UAV with respect to neighboring UAVs that are located within a predetermined distance from the UAV. The server 210 may transmit control signals to each of the UAV to instruct the UAV to carry out the collision avoidance measure, including, for example, reducing the speed of the UAV to avoid collision.)
	For claims 8 and 15, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.
	For claims 10-12, the claims have features similar to claims 3-5.  Therefore, the claims are also rejected for the same reasons in claims 3-5.
	For claims 14 and 20, the claims have features similar to claim 7.  Therefore, the claims are also rejected for the same reasons in claim 7.
	For claims 17-18, the claims have features similar to claims 4-5.  Therefore, the claims are also rejected for the same reasons in claims 4-5.
Claims 2, 6, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (U.S. 20210291982) in view of Wang et al. (U.S. 20220022228) and further in view of Delaney et al. (U.S. 10764442) and further in view of Hou et al. (U.S. 20180084369).
For claim 2, the combination of Tan et al., Wang et al. and Delaney et al. do not disclose the method of claim 1, receiving, from an other network function device, a subscription request concerning a particular locality; and sending, to the other network function device and based on the data structure, information identifying a preferred network function device associated with the particular locality.
In the same field of endeavor, Hou et al. disclose receiving, from an other network function device, a subscription request concerning a particular locality; and sending, to the other network function device and based on the data structure, information identifying a preferred network function device associated with the particular locality (at least [0053]-[0055] and [0103].  The base station may further select the relay vehicle selection based on relative velocities and distances of the vehicles satisfying the limited discovery condition relative to the source device. As described above, a priority may be determined based on relative velocities of the candidate devices relative to the source device and distances of the candidate devices from the source device, and a relay device is selected based on the determined priority.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hou et al. et al. as taught by Hou et al. for purpose of establishing direct communication with the source device from the candidate devices.
For claim 6, the combination of Tan et al., Wang et al. and Delaney et al. do not disclose the method of claim 1, receiving, from an other network function device, a query concerning a particular locality associated with the network function device; and sending, to the other network function device and based on the data structure, information causing the other network function device to initiate a communication session with the network function device.
In the same field of endeavor, Hou et al. disclose receiving, from an other network function device, a query concerning a particular locality associated with the network function device; and sending, to the other network function device and based on the data structure, information causing the other network function device to initiate a communication session with the network function device (at least [0053]-[0055] and [0103].  The base station may further select the relay vehicle selection based on relative velocities and distances of the vehicles satisfying the limited discovery condition relative to the source device. As described above, a priority may be determined based on relative velocities of the candidate devices relative to the source device and distances of the candidate devices from the source device, and a relay device is selected based on the determined priority.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hou et al. et al. as taught by Hou et al. for purpose of establishing direct communication with the source device from the candidate devices.
	For claims 9 and 13, the claims have features similar to claims 2 and 6 respectively.  Therefore, the claims are also rejected for the same reasons in claims 2 and 6.
For claims 16 and 19, the claims have features similar to claims 2 and 6 respectively.  Therefore, the claims are also rejected for the same reasons in claims 2 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/01/2022